DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Status of Claims
Although the amendments were not entered in the after final submissions, Applicant appears to have amended non-entered claims. However, these claims appear to be amended in good faith and therefore will be examined as submitted.
Response to Arguments
Claim Rejection Under 112
Applicant's arguments filed 05/12/2021 have been fully considered. In light of the amendments, the 112(a) rejection of claims 1-6, 9-17 has been withdrawn. The amendments raise new 112 rejections, see below.
Claim Rejection Under 101
Applicant's arguments filed 05/12/2021 have been fully considered. Applicant argues that the amendments overcome the 101 rejection. Applicant is unpersuasive. The claims recite an abstract idea directed to a method of organizing human activity without significantly more. See the updated rejection for further clarification.
Claim Rejection Under 103
Applicant's arguments filed 05/12/2021 have been fully considered. Applicant argues that the amendments overcome the 103 rejection. Applicant is unpersuasive. Petisce, in view of Cobelli, in view of Yodfat teaches the amended limitations of the claims. See the updated rejection in light of the amendments for further clarification. 
Information Disclosure Statement
The information disclosure statement filed 06/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Non-patent literature document number 001 with regards to the Chinese Office Action has not been considered. However, the other references listed on the IDS have been considered. See also MPEP 609.04(a)(III).
Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 20 – The claim recites a sensor electronics module configured to transmit…. See MPEP 2181. The claim limitation uses the term module configured. The “module” is modified by functional language “to transmit….” The module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0114].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the pre-defined states corresponding to insulin sensitivity profiles. However, claim 1 states that the pre-defined states correspond to activity profiles and therefore seems to conflict with claim 1. Appropriate correction and/or clarification is required. 
Regarding claim 16, the claim recites “A non-transitory computer-readable medium, comprising instructions for causing a computing environment to perform the method of Claim 1.” It is unclear which 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 9-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 5-6, 9-15 are drawn to a method for providing decision support for managing a disease, which is within the four statutory categories (i.e. process). Claims 16-17 are drawn to a non-transitory medium for providing decision support for managing a disease, which is within the four statutory categories (i.e. manufacture).  Claims 20 are drawn to a computer system for providing decision support for managing a disease, which is within the four statutory categories (i.e. apparatus – computer system)
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (an substantially similar with independent claims 16, 17) recites: 
A method of automatically determining user interface types based on glucose data and a state of a user, comprising: 
receiving a first one or more real-time inputs, wherein at least one of the first one or more real-time inputs comprises real-time glucose data and a datum, wherein the datum includes at least one of a calendar data, time of day data, location data, meal data, exercise data, or activity data; 
determining a current state associated with a user based on at least one of the first one or more real-time inputs, the current state determined from among the defined at least two states, wherein the at least two pre-defined states correspond to two or more different activity profiles of the user, and wherein the current state corresponds to a first pre-defined state of the at least two pre-defined states; 
projecting a glucose state based on the real-time glucose data and the current state; 
determining that the projected glucose state warrants a therapy action that is specific to the current state; 
upon determining that the projected glucose state warrants the therapy action, determining a therapy recommendation based on the warranted therapy action; 
automatically generating a therapy recommendation output on a user interface (UI) of a decision support application, wherein the generating comprises: 
automatically determining a UI type for the therapy recommendation output based on the projected glucose state and the current state, wherein the UI type of the therapy recommendation output includes at least one of a recommended insulin dosage UI type, an alert UI type, an alarm UI type; and 
automatically generating the UI based on the determined UI type of therapy recommendation output.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the automatic determinations and generations, user interfaces, real-time inputs, in the context of this claim encompasses making a judgment on the state of the patient in order to determine their next therapy step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Alternatively, the underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover management of personal interactions (e.g., following rules in order to present the correct recommendation output), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-6, 9-15, 17 reciting particular aspects of decision support for a disease, but for the recitation of generic computer components).
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (an substantially similar with independent claim 16, 17) recites: 
A method of automatically(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) determining user interface types based on glucose data and a state of a user, comprising: 
receiving a first one or more real-time inputs, wherein at least one of the first one or more real-time inputs comprises real-time glucose data and a datum, wherein the datum includes at least one of a calendar data, time of day data, location data, meal data, exercise data, or activity data; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i)); 
determining a current state associated with a user based on at least one of the first one or more real-time(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  inputs, the current state determined from among the defined at least two states, wherein the at least two pre-defined states correspond to two or more different activity profiles of the user, and wherein the current state corresponds to a first pre-defined state of the at least two pre-defined states; 
projecting a glucose state based on the real-time glucose data and the current state; 
determining that the projected glucose state warrants a therapy action that is specific to the current state; 
upon determining that the projected glucose state warrants the therapy action, determining a therapy recommendation based on the warranted therapy action; 
automatically generating a therapy recommendation output on a user interface (UI) of a decision support application, wherein the generating comprises: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
automatically(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) determining a UI type for the therapy recommendation output based on the projected glucose state and the current state, wherein the UI type of the therapy recommendation output includes at least one of a recommended insulin dosage UI type, an alert UI type, an alarm UI type; and 
automatically(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) generating the UI based on the determined UI type of therapy recommendation output.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of machine learning, displays, a non-transitory computer readable medium with instructions, a server, a smart device, and interfaces, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0011], [0098], [0099], [0127], [0473], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving real-time glucose data information amounts to selecting a particular data source or type of data to be manipulated and mere data gathering, see MPEP 2106.05(g)) 
generally link the abstract idea to a particular technological environment or field of use (such as determine therapy steps for managing a disease, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-6, 9-15 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3, 5-6, 9-15 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using machine learning, displays, a non-transitory computer readable medium with instructions, a server, a smart device, and interfaces, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0011], [0098], [0099], [0127], [0473]); receiving input information about the user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); providing access to the information, e.g., outputting data, MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce et al. (US 2014/0379273) in view of Cobelli et al. (US 2014/0118138) in view of Yodfat et al. (US 2010/0286601).
Regarding claim 1, Petisce discloses a method of automatically determining user interface types based on glucose data and a state of a user, (Petisce [0002] The present invention relates generally to apparatuses, methods and systems for sensing or measuring physiological data, analyzing the data, and outputting user-friendly information providing an interpretation of the data for improved management of one or more physiological conditions), comprising:
receiving first one or more real-time inputs, wherein at least one of the first one or more real-time inputs comprises real-time glucose data and a datum, wherein the datum includes at least one of calendar data, time of day data, location data, meal data, exercise data, or activity data; (Petisce Fig. 6 and corresponding text; [0067] discloses measured inputs 66 [0075] discloses the input data being physiological data obtained from glucose readings [0015] discloses receiving physiological data corresponding to a user… the user information selected from the group consisting of physiological data thresholds, meal times, exercise times, age, weight, medication, amounts and times of medication administration, heart rate, body temperature, and food intake information [0085] discloses an illustrative user device 40 (e.g., a CGM) transmits blood glucose readings and optionally other data or information (e.g., one or more of user 
automatically generating a therapy recommendation output on a user interface (UI) of a decision support application, wherein the generating comprises: (Petisce [0013] interpreting the data by identifying and selecting physiological patterns or data points to be annunciated to a user, and outputting the selected information and optionally a recommendation and/or course of action in an easy to comprehend and user-friendly manner [0088] algorithm for determining output information)
Petisce does not appear to explicitly disclose determining a current state associated with a user based on at least one of the first one or more real-time inputs, the current state determined from among at least two pre-defined states, wherein the at least two pre-defined states correspond to two or more different activity profiles of the user, and wherein the current state corresponds to a first pre-defined state of the at least two pre-defined states; projecting a glucose state based on the real-time glucose data and the current state; determining that whether the projected glucose state warrants a therapy action that is specific to the current state; upon determining that the projected glucose state warrants the therapy action, determining a therapy recommendation based on the warranted therapy action; and automatically determining a UI type for the therapy recommendation output based on the projected glucose state and the current state, wherein the UI type of the therapy recommendation output includes at least one of a recommended insulin dosage UI type, an alert UI type, or an alarm UI type; and automatically generating the UI based on the determined UI type of the therapy recommendation output. However, Cobelli teaches that it is old and well-known in the art of blood glucose data processing to:
determining a current state associated with a user based on at least one of the first one or more real-time inputs, the current state determined from among at least two pre-defined states, and wherein the current state corresponds to a first pre-defined state of the at least two pre-defined states (Cobelli [0120] teaches  the glucose states (hypo- or hyper-) [0163] teaches detecting actual or upcoming hyperglycemia or hypoglycemia, such as described in more detail 
projecting a glucose state based on the real-time glucose data and the current state; (Cobelli [0115] teaches using an artificial neural network that can consider other relevant information, if available, such as food, exercise, stress, illness or surgery to predict a future glucose value [0074] teaches using the received blood glucose concentration data (real-time inputs) to monitor if the value rises above a certain level [0010] teaches that the method of transitioning from one state to another is done by evaluating sensor data about the user’s blood glucose levels [0079] teaches that the level indicates when the user is transitioning from one state to another)
determining that whether the projected glucose state warrants a therapy action that is specific to the current state; (Cobelli [0116] Prediction parameters (e.g., forgetting factor, prediction horizon, and prediction threshold) may be tuned in advance to optimize warning time for patients before a severe hypo event occurs (e.g., 55 mg/dL), and to minimize the number of nuisance/false alerts heard by patient. For example, the direction of glucose changes over time, so a forgetting factor .mu. may be used to weight the most recent data more heavily with a value between 0 and 1. Prediction horizon and/or prediction thresholds may be predetermined by the system and/or user selectable [0120] the processor module 214 may be configured to evaluate 
upon determining that the projected glucose state warrants the therapy action, determining a therapy recommendation based on the warranted therapy action (Cobelli [0082] teaches determining a low glucose level, which may make a person lose consciousness, and when no corresponding response from the user occurs then an emergency alert happens to allow others in close proximity to be alerted to the emergency and to provide instructions or therapy to provide the user. Such therapy could be giving them glucose tabs or carbohydrates, or calling an ambulance)
automatically determining a UI type for the therapy recommendation output based on the projected glucose state and the current state, wherein the UI type of the therapy recommendation output includes at least one of a recommended insulin dosage UI type, an alert UI type, or an alarm UI type; and automatically generating the UI based on the determined UI type of the therapy recommendation output (Cobelli [0079] teaches the processor module 214 may change the color of the user interface 222 to reflect the user's current blood glucose level. For example, the user's EGV may be displayed on the screen as a number, as a trend graph, a horizontal bar graph, etc. The text and/or background on the user interface 222 may change when the user's current blood glucose level transitions from one state to another. For example, the text/background may show a first color, such as green, if the user's blood glucose is within a healthy range, and a second color, such as red, if the user's blood glucose is low or high. Alternatively, a first color may be used for the healthy range, a second color for low, and a third color for high. Further, when in the low or high range, as the user's blood glucose becomes increasingly lower or higher, the intensity of the color may increase. The text/background may also flash, with the frequency of the flashing increasing as the user's blood glucose becomes increasingly lower or higher [0135] teaches a prediction alarm could trump a threshold alert to give a greater sense of urgency. For example, if the prediction alarm is associated with a reading of 55 mg/dL having a 20 minute prediction horizon, and the threshold alert is associated with a 
The conventional means of monitoring glucose levels does not allow a user  to “know if his or her blood glucose value is going up (higher) or down (lower)” thus they are “inhibited from making an educated insulin therapy decision” to prevent the fluctuation in values. See Cobelli [0004]. The state model and continuous monitoring of trending glucose values allows for the system to alert the patient when there is a change in state, thereby removing the unnecessary alerts for a patient that is continuously in a state of hyperglycemia or hypoglycemia while keeping them informed about what their glucose values are doing that will impact their lifestyle decisions. See Cobelli [0003]-[0006], [0138].
Therefore, it would have been obvious to one of ordinary skill in the art of blood glucose data processing, before the effective filing date of the claimed invention, to modify the decision support method of Petisce to incorporate determining a current state associated with a user based on at least one of the first one or more real-time inputs, the current state determined from among at least two pre-defined states, and wherein the current state corresponds to a first pre-defined state of the at least two pre-defined states; projecting a glucose state based on the real-time glucose data and the current state; determining that whether the projected glucose state warrants a therapy action that is specific to the current state; upon determining that the projected glucose state warrants the therapy action, determining a therapy recommendation based on the warranted therapy action as taught by Cobelli. Accurate and continuous analysis of the patient’s condition allows for diabetics to make educated insulin therapy decisions to improve their health. Additionally, the state model allows for the system to alert the patient when there is a projected change in state, thereby removing the unnecessary alerts for a patient.
Petisce-Cobelli does not appear to explicitly teach wherein the at least two pre-defined states correspond to two or more different activity profiles of the user. However, Yodfat teaches it is old and well-known in the art of blood glucose data processing to have:
wherein the at least two pre-defined states correspond to two or more different activity profiles of the user (Yodfat [0065] There are several factors that can affect the BG during exercise. For example, the intensity and duration of exercise, and whether exercise is aerobic or anaerobic. The more strenuous an activity, the more likely the BG will drop. Similarly, the longer the activity lasts, the higher the probability that the BG will drop. For example, in anaerobic exercise, a rapid 
“The more strenuous an activity, the more likely the BG will drop. Similarly, the longer the activity lasts, the higher the probability that the BG will drop. For example, in anaerobic exercise, a rapid increase in insulin may be required to accommodate the rapid glucose release into the blood. In aerobic exercise, the glucose depletion can exceed glucose production thereby requiring insulin level reduction.” See Yodfat [0065]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the Petisce-Cobelli, as modified above, to incorporate wherein the at least two pre-defined states correspond to two or more different activity profiles of the user. Knowing if the user’s exercise is strenuous or not helps to determine the effect it will have on the user’s blood glucose levels. 
Regarding claim 3, Petisce-Cobelli-Yodfat teaches the method of Claim 1, and Cobelli further teaches: wherein the at least two pre-defined states further correspond to two or more different insulin sensitivity profiles (Cobelli [0010] teaches transitioning from an acknowledged state, which comprises transitioning from the acknowledged state to the inactive state based on the data from the sensor meeting one or more inactive transition criteria. The same is true for transitioning to an active state, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. This state transition is based on insulin data and/or meal information [0011] teaches an inactive state or active state that depends on the data associated with the host's hypoglycemic or hyperglycemic condition). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 5, Petisce-Cobelli-Yodfat teaches the method of Claim 1, and Yodfat further teaches: wherein the at least two pre-defined states further correspond to two or more different exercise profiles. (Yodfat [0065] There are several factors that can affect the BG during exercise. For example, the intensity and duration of exercise, and whether exercise is aerobic or anaerobic. The more strenuous an activity, the more likely the BG will drop. Similarly, the longer the activity lasts, the higher the probability that the BG will drop. For example, in anaerobic exercise, a rapid increase in insulin may be required to 
Regarding claim 6, Petisce-Cobelli-Yodfat teaches the method of Claim 5, and Yodfat further teaches: wherein the at least two pre-defined states correspond to two or more different workout profiles. (Yodfat [0065] There are several factors that can affect the BG during exercise. For example, the intensity and duration of exercise, and whether exercise is aerobic or anaerobic. The more strenuous an activity, the more likely the BG will drop. Similarly, the longer the activity lasts, the higher the probability that the BG will drop. For example, in anaerobic exercise, a rapid increase in insulin may be required to accommodate the rapid glucose release into the blood. In aerobic exercise, the glucose depletion can exceed glucose production thereby requiring insulin level reduction). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 9, Petisce-Cobelli-Yodfat teaches the method of Claim 1, and Petisce further discloses: the therapy recommendation output; and wherein the UI type of the therapy recommendation output is the recommended insulin dosage UI type (Petisce [0006] data such as in the context of a monitored physiological condition (e.g., an automatically generated output that states "Hypoglycemic events were measured during this time on 3 of the last 5 days. A mid-morning snack can help prevent or lessen the impact of future AM hypoglycemic events.") [0122] FIG. 11 illustrates a user device 40 that plays a video message on a display 42… The message comprises video and audio output segment(s) to generate the interpreted data explanation (e.g., "You seem to be having highs close to X Y days/nights this week" where X is a meal-time such as breakfast, lunch or dinner and Y is an integer, for example), to include the evidentiary data (e.g., where Y is the integer "3" based on a determination of an event that needs to be reported to the user), and to optionally suggest a user action (e.g., "Consider: 1) Earlier dinner. 2) Decrease inner carb to insulin ratio. 3) Increase 4-11 PM Basal insulin dose.")). 
And where Cobelli further teaches: wherein the output is a recommended insulin dosage that is a result of a bolus calculation, (Cobelli [0168] transitioning (1075) from the active state (1010) to an acknowledged state (1020) is based on acknowledgement criteria indicative of a user acknowledgement of the alert on a user interface, user input insulin information and/or user input of meal information. For example, the user may hit a touch screen "button" to acknowledge the alert. Additionally or alternatively, 
Regarding claim 10, Petisce-Cobelli-Yodfat teaches the method of Claim 1, and Petisce further discloses: wherein at least one of the at least two pre-defined states comprises two or more sub states associated with the user, and wherein the two or more sub states are selected from the group consisting of a lifestyle sub state, a clinical sub state, a situational sub state, and a device sub state. (Petisce [0115] Rate of Change: a rate of change exceeds a threshold, indicating that some sort of event occurred (e.g., stress) [0116] Glucose event: the glucose rate of change compared to recent glucose rate of change indicates some sort of action was taken. This may be done to indicate the user consumed a meal, for example, which is useful historical information. {stress information representing the situational sub state, and the meal information represents the lifestyle sub state}).
Regarding claim 11, Petisce-Cobelli-Yodfat teaches the method of Claim 10, and Cobelli further teaches: wherein the clinical sub state includes a number of clinical sub sub states selected from a group consisting of a hypoglycemic sub sub state, a hyperglycemic sub sub state, a euglycemic sub sub state, and wherein the clinical sub sub state further includes sub sub states corresponding to whether the user's glucose value is rising, falling, or stable. (Cobelli [0079] For example, the text/background may show a first color, such as green, if the user's blood glucose is within a healthy range, and a second color, such as red, if the user's blood glucose is low or high [0090] [0090] In the scope of preventing the consequences of diabetes, it is desirable to prevent hypoglycemia and/or hyperglycemia episodes instead of simply generating alerts when such episodes occur. For example, an alert generated to indicate that without intervention a hypoglycemia episode will occur within 20 minutes would allow the host or patient to ingest and absorb sugar in time. {hypoglycemic representing the hypoglycemic sub sub state}). The 
Regarding claim 12, Petisce-Cobelli-Yodfat teaches the method of Claim 10, and Cobelli further teaches: wherein the lifestyle sub state includes a number of lifestyle sub sub states selected from a group consisting of: a mealtime sub sub state, an activity sub sub state, an illness sub sub state, and a pregnancy sub sub state. (Cobelli [0008] teaches an artificial neural network model that uses at least one of exercise, stress, illness or surgery to determine the predicted glucose value {stress and/or illness representing the illness sub sub state}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 13, Petisce-Cobelli-Yodfat teaches the method of Claim 10, and Cobelli further teaches: wherein the device sub state includes a number of device sub sub states corresponding to levels of signal quality or confidence in determined measurement data. (Cobelli [0066] the sensor electronics 12 (e.g., via processor module 214) may be implemented to execute prospective algorithms used to generate transformed sensor data and/or displayable sensor information, including, for example, algorithms that: evaluate a clinical acceptability of reference and/or sensor data, evaluate calibration data for best calibration based on inclusion criteria, evaluate a quality of the calibration, compare estimated analyte values with time corresponding measured analyte values, analyze a variation of estimated analyte values, evaluate a stability of the sensor and/or sensor data, detect signal artifacts (noise), replace signal artifacts, determine a rate of change and/or trend of the sensor data, perform dynamic and intelligent analyte value estimation, perform diagnostics on the sensor and/or sensor data, set modes of operation, evaluate the data for aberrancies, and/or the like. {stability of the sensor data and looking for aberrancies or abnormal readings is analogous to a device sub sub state corresponding to confidence in measurement data}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 14, Petisce-Cobelli-Yodfat teaches the method of Claim 13, and Petisce further discloses the therapy recommendation output (Petisce [0013] interpreting the data by identifying and selecting physiological patterns or data points to be annunciated to a user, and outputting the selected information and optionally a recommendation and/or course of action in an easy to comprehend and user-friendly manner). 

Regarding claim 15, recites substantially similar limitations to those already addressed in the rejection of claim 1 and is therefore rejected for similar reasons as given above. The only difference being that claim 15 is based on second input data. Cobelli further teaches receiving second one or more real-time input (Cobelli [0010] In a third aspect, a method of transitioning between states associated with a host's glycemic condition is provided, the method comprising: evaluating sensor data from a continuous glucose sensor and activating an alert state based on the sensor data meeting one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition; providing an output associated with the active alert state, wherein the output is indicative of the hypoglycemic condition or hyperglycemic condition;… outputting information associated with the state transition. {understood to displaying a prompt based on the second input and second state} [0082] teaches that upon determining 
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Cobelli teaches a non-transitory computer-readable medium, comprising instructions for causing a computing environment to perform the method of claim 1. (Cobelli [0221] a non-transitory computer-readable storage medium including code which when executed by at least one processor causes operations of the present disclosure to be realized). 
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and 16, and, as such, is rejected for similar reasons as given above. 
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Cobelli further teaches: an analyte sensor system, comprising: a continuous analyte sensor configured to generate real-time glucose measurements; and a sensor electronics module configured to transmit real-time glucose data based on the real-time glucose measurements to a processor; a memory comprising executable instructions; and the processor in data communication with the memory and configured to execute the instructions to cause the system to operate (Cobelli Fig. 1, and corresponding text; [0036]-[0037] teaches an analyte processor coupled with the sensor system 8 that includes a continuous analyte sensor 10 [0040] The sensor electronics 12 may, as noted, couple (e.g., wirelessly and the like) with one or more devices, such as display devices 14, 16, 18, and/or 20. The display devices 14, 16, 18, and/or 20 may be configured for presenting information (and/or alarming), such as sensor information transmitted by the sensor electronics 12 for display at the display devices 14, 16, 18, and/or 20 [0221] teaches a non-transitory computer-readable medium including code that when executed cause a processor to operate and perform the invention). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and are incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686             

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686